Citation Nr: 1223288	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  11-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 2007, for a grant of service connection for a psychiatric disability.

2.  Entitlement to a rating greater than 50 percent prior to December 11, 2009, for a psychiatric disability.

3.  Entitlement to an effective date earlier than December 11, 2009, for the assignment of a 70 percent rating for a psychiatric disability.

4.  Entitlement to a rating greater than 70 percent as of December 11, 2009, for a psychiatric disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 11, 2009.






REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in September 2009, which granted service connection for a psychiatric disability and assigned a 50 percent disability rating, effective October 30, 2007.  An April 2010 rating decision granted a 70 percent rating, effective December 11, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge during which he testified regarding all the issues on appeal, including the effective date of the grant of service connection.  Accordingly, the Board finds that the Veteran's request for a Board hearing is satisfied as to all issues on appeal.  38 C.F.R. § 20.704 (2011).  Therefore, the Board will proceed with adjudication of this appeal.

Additionally, the Board acknowledges that, in September 2009 and April 2010 rating decisions, the RO granted service connection for major depressive disorder and bipolar disorder, but denied service connection for posttraumatic stress disorder (PTSD).  However, the United States Court of Appeals for Veterans Claims has ruled that claims for one psychiatric disability effectively encompass claims for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's awards of service connection for major depressive disorder and bipolar disorder effectively encompass the other psychiatric disabilities for which service connection was previously denied.  Moreover, as the record shows that the Veteran has been diagnosed with other psychiatric disabilities to include generalized anxiety disorder and intermittent explosive disorder, that award also encompasses the other diagnosed mental health disorders for which the Veteran has not filed formal claims for service connection.  Therefore, the Board finds that the effective date and increased rating claims on appeal are most appropriately characterized as entitlement to an earlier effective date and increased rating for a psychiatric disability.

The Veteran has submitted evidence indicating that his service-connected psychiatric disability affects his ability to obtain and maintain gainful employment.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his acquired psychiatric disability for the period prior to December 11, 2009.  Therefore, his TDIU claim for the period prior to December 11, 2009, is part of his pending psychiatric claim and the Board has jurisdiction over that issue.  However, with respect to entitlement to a TDIU for the period from December 11, 2009, the Board finds that the issue was raised by the Veteran during his May 2012 videoconference hearing.  However, that issue has not been adjudicated by the RO and, as the Veteran has withdrawn his increased rating claim for the period from December 11, 2009, the Board does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU for the period prior to December 11, 2009, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a psychiatric disability was received at the RO on October 30, 2007, more than one year after separation from active service.  No informal or formal claim, or written intent to file a claim for service connection for a psychiatric disability, was received prior to October 30, 2007. 

2.  Since October 30, 2007, the effective date of service connection, the Veteran's service-connected psychiatric symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

3.  The Veteran has withdrawn his appeal of the issue of entitlement to an increased rating for a psychiatric disability for the period from December 11, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 30, 2007, for the grant of service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

2.  Since the effective date of service connection, the criteria for an initial rating of 70 percent, but not higher, for the Veteran's psychiatric disability have been met.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2011).

3.  The criteria for referral for consideration of an increased rating for a psychiatric disability on an extraschedular basis for the period prior to December 11, 2009, have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

4.  The criteria for an effective date earlier than December 11, 2009, for a 70 percent rating for a psychiatric disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b) (2011). 

5.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for an acquired psychiatric disability for the period from December 11, 2009, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Grant of Service Connection

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38  U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran filed his claim for service connection for a psychiatric disability on October 30, 2007, more than one year after his separation from service in July 2005.  Where a claims is filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2011).  Here, the Veteran's records demonstrate that he was treated for psychiatric problems in service and shortly after separation.  However, while the disability may have existed for years, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

The earliest document that can be construed as a claim for service connection for a psychiatric disability was received by the RO on October 30, 2007.  Thus, that is the earliest date from which the Veteran's claim for service connection for a psychiatric disability can be granted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

With regard to whether informal or formal claims, or written intent to file claims for service connection for a psychiatric disability were filed prior to October 30, 2007, the Board finds no evidence of there being any such claim.  The evidence shows that the Veteran first filed a claim for a psychiatric disability in October 2007.  The Board acknowledges the Veteran's contentions that an April 2007 statement in support of claim constituted an informal claim for service connection for a psychiatric disability, or alternatively, that a service connection claim should be inferred from the April 2007 statement combined with medical evidence showing mental health treatment.  However, the Board disagrees.

In his April 2007 statement, the Veteran neither requested a determination of entitlement nor evidenced a belief in entitlement to service connection for a psychiatric disability.  Nor did he identify the benefit sought, service connection for a psychiatric disability, or allege that either his mental health treatment or his diagnosis of PTSD was related to an event in service.  Instead, he inquired about the status of a claim for benefits previously filed in 2005, which notably did not include a claim of entitlement to service connection for a psychiatric disability, and then set forth a number of facts, to include that he was currently receiving medical/mental health treatment, was recently diagnosed with PTSD, and was in receipt of benefits under the GI Bill.  As the April 2007 statement did not evidence a belief in entitlement to service connection for a psychiatric disability or identify the benefit sought, the Board finds that it does not constitute a claim for service connection for a psychiatric disability, formal or informal.  38 C.F.R. §§ 3.1(p), 3.155 (2011).

Nor does the Board find any basis for inferring a claim of entitlement to service connection for a psychiatric disability in the Veteran's April 2007 statement alone, or when considered with associated medical records at that time.  The Veteran did not allege in his statement that his psychiatric problems were related in any way to his service.  Nor did he otherwise indicate an intent to file a claim for service connection for a psychiatric condition.  Although the VA medical records show various psychiatric diagnoses and psychiatric complaints related by the Veteran both to service and to his childhood, they do not evidence an intent to file a claim for benefits or identify the benefit sought by the Veteran.  Moreover, were the Board to infer a claim of entitlement to service connection for a psychiatric disability based on the Veteran's factual statement that he was under mental health care coupled with medical records showing mental health treatment, the Board would also have to infer a claim for service connection for any and all medical disabilities indicated in the record, as the Veteran also stated that he was also under "medical care."

Additionally, that the Veteran did not intend to file a claim for service connection for a psychiatric disability in April 2007 is further evidenced by subsequent written statements of the Veteran and his representative.  Specifically, written statements dated in October 2007 reference the Veteran's initial claim for benefits [filed in 2005] and add that the Veteran wanted to "amend his claim to include PTSD." That statement demonstrates a belief that the Veteran had not previously filed a claim for service connection for PTSD, but wished to at that time.  The Board also finds it significant that, in developing the Veteran's claim for service connection for a psychiatric disability, VA sent the Veteran correspondence identifying the date of claim as October 30, 2007, and the Veteran did not challenge that date at any time until after service connection was granted.

In this case, the only date that could serve as a basis for the award of service connection for a psychiatric disability is the date of receipt of the Veteran's claim on October 30, 2007.  There is no legal entitlement to an earlier effective date. Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to a Disability Rating Greater than 50 Percent for the Period Prior to December 11, 2009, and Entitlement to an Effective Date Earlier than December 11, 2009 for a 70 Percent Rating

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).  For increased ratings, the effective date shall be the earliest date as of which it is factually ascertainable than an increase in disability had occurred if the claim is received within one year from that date.  Otherwise, the effective date shall be the date of claim.  38 C.F.R. § 3.400(o) (2011).  Therefore, the Board will consider the effective date claim in the same analysis as the claim for an increased rating as the appropriate effective date hinges upon the date as of which it is factually ascertainable that an increase occurred.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Veteran's service-connected psychiatric disability has been rated under Diagnostic Code 9434, which is governed by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  That general rating formula provides for a 10 percent disability rating where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, the Veteran's psychiatric disability has been rated as 50 percent disabling from the effective date of service connection on October 30, 2007, and 70 percent disabling as of December 11, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran has indicated that he is satisfied with the 70 percent disability rating assigned for the period from December 11, 2009, but contends that his psychiatric symptoms have warranted a 70 percent rating since the effective date of service connection on October 30, 2007. 
 
For the period prior to December 11, 2009, the pertinent evidence of record consists of VA treatment records, Vet Center records, service medical records, and a March 2009 VA examination report.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  The Board recognizes that some of the foregoing records, including Vet Center records and service medical records, predate the period on appeal and the established date of service connection.  Nevertheless, a disability must be viewed in relation to its history.  Therefore, the Board will consider all of the evidence in determining whether a rating greater than 50 percent is warranted for the period prior to December 11, 2009.

The foregoing evidence collectively shows treatment for various psychiatric symptoms, including sleep disturbances, anxiety, anger, irritability, impulsiveness, moodiness, depression, paranoia, panic during sleep, restlessness, intrusive thoughts, hypervigilance with startle response, memory and concentration problems, guilt, and occasional thoughts of self-harm and hurting others.  Based on those symptoms, the Veteran has alternatively been diagnosed with PTSD, bipolar disorder, major depressive disorder, depressive disorder, not otherwise specified (NOS), intermittent explosive disorder, adjustment disorder, and generalized anxiety disorder.  He has been assigned Global Assessment of Functioning (GAF) scores ranging from 41 to 60.  

Significantly, in December 2006, the Veteran was referred by a Vet Center therapist to the Emergency Room (ER) for psychiatric evaluation after the Veteran reported calling a crisis line the night before and reported that he had been crying all day.  Although the Veteran denied suicidal ideation at the time of the ER evaluation, he subsequently told the Vet Center therapist that he did have thoughts of committing suicide and harming others at the time he was referred to the ER.  Additionally, upon psychiatric evaluation in the ER in December 2006, it was noted that the Veteran had an episode of self-cutting in 2005.

VA treatment records also show that, immediately prior to filing his October 2007 claim for benefits, the Veteran lost his job and his residence due to domestic issues with his girlfriend.  His VA physician subsequently recommended substance abuse treatment and provided a letter stating that the Veteran could not work temporarily due to his mental health issues.  The Veteran was then admitted for substance use and dependence treatment for amphetamine addiction in October 2007.  He reported that amphetamines tended to numb him and reduce his dreams.  At the time of admission, the Veteran indicated that he experienced paranoia, but that it was not associated with methamphetamine use.  He also had occasional thoughts of self-harm, which occurred both when he was sober and when intoxicated.  The Veteran reported that he had been charged with intimidation by phone relating to a domestic disagreement, for which he was given two years probation.  

VA medical records thereafter show infrequent mental health treatment, to include a hospitalization in July 2008 for a reaction to psychiatric medications.  However, those records also indicate that the Veteran was in and out of homeless shelters during that time.  Significantly, the claims file shows that several letters from VA to the Veteran were returned as undeliverable during the period from October 2007 to December 2009, and that the Veteran's whereabouts were often unknown.

On VA examination in March 2009, the Veteran acknowledged psychological stressors dating back to his childhood.  Nevertheless, he also indicated stressors related to combat experiences while at sea on the Adriatic Ocean in 1995, and stressors related to his ex-wife for which he sought mental health treatment in service.  Regarding post service history, the Veteran reported three months of jail time related to drug possession and domestic violence charges in 2006 that were subsequently dropped.  It was also noted that the Veteran had a self-cutting episode in 2005, which sounded like a prior suicide attempt to the VA examiner.  At the time of the examination, the Veteran was enrolled in a community college studying information technology and living with his girlfriend and their child.  However, he reported a history of homelessness in June, July, and August of 2008.  He indicated little social support and no leisure activities due, in part, to physical ailments that prevented exercise.  He was not currently working and reported that he had been laid off from a telecommunication job.

Regarding current symptoms, the Veteran reported sleep disturbances, decreased energy, and a lack of motivation.  He also reported some anxiety, a mild degree of guilt, and feeling nervous upon awakening in the night.  However, he was able to concentrate on his school work.  Mental status examination was essentially normal.  The Veteran's mood was good and his affect was appropriate.  He was clean and appropriately dressed with a cooperative, friendly, relaxed, and attentive attitude.  He denied hallucinations, panic attacks, suicidal thoughts, and homicidal thoughts.  It was noted that his impulse control was good and that there were no episodes of violence.  Memory was normal.  

Based on a stated review of the claims file and examination of the Veteran, the examiner diagnosed chronic Major depressive disorder, amphetamine dependence in full sustained remission, and nicotine dependence in remission.  The examiner opined that the nicotine dependence and amphetamine dependence were not a result of the Major depressive disorder.  The examiner concluded that the Veteran's psychiatric disability was productive of reduced reliability and productivity and assigned a GAF score of 60.

The record thereafter shows that the Veteran sought treatment in April 2009 for worsening anger and depression.  He was not working, but had a supportive family.  He denied suicidal ideation and substance use.  His mood was depressed and affect was restricted, but mental status examination was otherwise normal.  PTSD and bipolar disorder were diagnosed and a GAF score of 50 was assigned.  The Veteran's medications were increased.  Thereafter, the Veteran was seen again in November 2009, at which time his wife expressed concern about the Veteran's temper and its impact on their relationship.  The Veteran also complained of memory problems and was concerned, as his mother had Alzheimer's disease.  The Veteran's mood was depressed and his affect was restricted, but mental status examination was otherwise normal.  A GAF of 52 was assigned, and the Veteran's medications were increased again.

Additional pertinent evidence includes lay testimony from the Veteran during his May 2010 Board hearing attesting to his struggle with mental health problems.  The Veteran testified that he had been homeless on and off for years since service, and had been unable to maintain a steady job due to his psychiatric disability and its required treatment.  Additionally, he has testified that his relationships and home environment had been significantly affected by his psychiatric problems.  VA medical records, Vet Center records, and mental health records from service indicate that the Veteran was violent with his ex-wife during service, harassed a friend of his ex-wife by telephone during service, and had multiple protective orders taken out against him by his ex-wife during and after service, including on behalf of their children. 

Also relevant is the Veteran's December 2011 VA examination that was the basis for the RO's award of a 70 percent rating.  Although that examination is dated subsequent to the period on appeal, much of the substance of the examination relates to the Veteran's functioning prior to the examination.  Specifically, during the examination, the Veteran reported experiencing intrusive and irritable thoughts, daily episodes of rage during which he threw things, violent thoughts, and panic attacks.  He indicated that he could not go through a day without arguing with his fiancé and had pushed or hit several other family members.  Additionally, he reported that he lost his job in November 2008 due to symptoms of depression, irritability, and forgetfulness.  It was also noted that the Veteran was charged with destruction of property sometime in 2007.

The Board is mindful that, in addition to bipolar disorder and depression, the Veteran has been diagnosed with PTSD, generalized anxiety disorder, adjustment disorder, intermittent explosive disorder, and amphetamine dependence.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  Nevertheless, disability resulting from substance abuse may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Furthermore, the Board is precluded from differentiating between the symptoms of the Veteran's substance abuse-induced disorder and his other diagnosed psychiatric disabilities absent clinical evidence that clearly shows such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  

Evidence showing a clear distinction of symptomatology has not been presented here.  Although a March 2009 VA examiner opined that the Veteran's substance dependence was not the result of his major depressive disorder, that examiner provided no rationale for that conclusion.  Nor did the examiner address the Veteran's statements that amphetamines numbed him and reduced his dreams, suggesting self-medication.  Therefore, that opinion is afforded little weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board must resolve reasonable doubt in favor of the Veteran in finding that any service-connected symptomatology cannot adequately and clearly be distinguished from any nonservice-connected symptomatology.  In light of the foregoing, the Board finds that, while the Veteran's psychiatric disability has been found to warrant various diagnoses throughout the relevant appeals period, those diagnoses have been manifested by overlapping symptomatology, which have not been clinically differentiated.  Therefore, all of the Veteran's underlying psychiatric symptoms must be attributed to his service-connected disability for purposes of determining the proper rating.  Mittleider v. West, 11 Vet. App. 181 (1998).

Moreover, just as the Veteran's psychiatric symptoms must be viewed in their entirety, the contrasting GAF scores assigned for his psychiatric disability must be interpreted in the context of his overall disability picture.  Thus, while mindful that the March 2009 VA examiner concluded that the Veteran's psychiatric disability warranted a GAF score of 60, the Board considers it significant that other mental health providers have found the Veteran's symptoms to be productive of more severe occupational and social impairment.  Indeed, in October 2007, the same month the Veteran filed his claim for benefits, the Veteran was assigned GAF scores as low as 41 and 45 by VA treating providers, and subsequent VA treatment records show several GAF scores of 50, and a high GAF score of 55.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 51 to 60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).   A GAF score of 41 to 50 generally indicates a more severe disability picture, manifested by significant impairment in social, occupational or school functioning.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

The GAF scores assigned in conjunction with VA treatment, in tandem with the other competent evidence of record, indicate that the relatively high GAF score assigned by the March 2009 VA examiner does not match the Veteran's overall disability picture, which has been characterized by markedly impaired vocational and social functioning throughout the relevant appeal period.  Indeed, that is evident from the narrative description of symptomatology, which shows that, since approximately the date of service connection, the Veteran's psychiatric symptoms have contributed to his homelessness and unstable employment history, and have severely undermined his relationships with his ex-wife, girlfriend/fiancé, children, and other family members.  In addition, those symptoms have warranted ongoing VA treatment, including periodic hospitalization. 

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but also includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  Here, the Veteran's treating VA provider submitted a statement in October 2007 indicating that the Veteran was unable to work temporarily due to mental health problems.  Additionally, the record during the relevant appeals period shows that the Veteran lost employment due to his psychiatric disability.  

In light of the foregoing, the Board finds that the Veteran's service-connected psychiatric problems have most closely approximated a disability rating of 70 percent throughout the relevant appeals period.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  The evidence of record shows that, since the date of service connection, the Veteran's overall psychiatric symptoms have been productive of occupational and social impairment, manifested by deficiencies in most areas, including work and family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, panic, depression, unprovoked irritability, impulsiveness, and episodes of violence.  Additionally, the Veteran has demonstrated marked difficulty adapting to stressful circumstances.  He has also shown an inability to establish and maintain effective relationships, as demonstrated by his tumultuous marriage, his tumultuous relationship with his girlfriend, alienation from his children, and lack of meaningful social contacts.  Accordingly, the Board finds that, for the period from October 30, 2007, the effective date of service connection, to December 10, 2009, when the Veteran has been assigned a 50 percent disability rating, a higher initial rating of 70 percent is in order.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§, 3.400(b), 4.130, Diagnostic Code 9434 (2011).

Conversely, the Board finds that a rating in excess of 70 percent has not been warranted for the period prior to December 11, 2009.  At no time in the period from October 30, 2007, the effective date of service connection, to December 11, 2009, when the Veteran's current 70 percent rating took effect, has he been found to display grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  While he has exhibited emotional and cognitive impairment, manifested primarily by anger and depression, he has not reported or demonstrated hallucinatory or delusional behavior.  Nor has he displayed any active suicidal or homicidal intent since the date of service connection, notwithstanding his history of a possible suicide attempt.  Additionally, while the Veteran has reported marked strains in his relationships with his girlfriend and children, the record during the relevant period shows that he and his girlfriend reunited, and thus, the Veteran did not completely isolate himself.  Moreover, despite problems maintaining employment during the relevant appeals period, the Veteran was enrolled in school and reported that he was able to concentrate on his studies.  Also, cognitive impairment has not been shown to include memory loss for names of close relatives, own occupation, or own name.  And, while anger and impulse control problems have been referenced in his medical reports, the evidence does not show grossly inappropriate behavior during the relevant period on appeal.  Furthermore, the Veteran's GAF scores, even at their lowest, have not fallen below 41, which is indicative of significant, but not total impairment.  Accordingly, the Board finds that the Veteran's overall psychiatric symptoms have not worsened to the extent that a 100 percent schedular disability rating is warranted under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

In sum, the Board finds that the evidence of record shows that the Veteran's psychiatric disability has warranted an initial rating of 70 percent, but not higher, for all times since the date of service connection.  Therefore, an earlier effective date of October 30, 2007, the effective date of service connection, is warranted for assignment of a 70 percent disability rating for a psychiatric disability.  All reasonable doubt has been resolved in favor the Veteran in making this decision.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for the period prior to December 11, 2009.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported that his service-connected psychiatric symptoms interfered with his ability to maintain employment during the period from October 30, 2007, to December 11, 2009.  The Board further recognizes that prior to filing his claim for benefits, a health care provider indicated that the Veteran was temporarily unable to work due to his mental health problems.  However, that limitation was noted to be temporary in nature.  Moreover, the Board has determined that a claim for a TDIU has been effectively raised by the record and has remanded that claim for additional development.  Nevertheless, the evidence currently of record does not indicate that the Veteran's overall level of psychiatric impairment for the period prior to December 11, 2009, went beyond that contemplated in the 70 percent disability rating that has now been assigned for his service-connected disability for that time period.  The VA examiner who previously assessed the Veteran expressly determined that his symptoms were not productive of total occupational and social impairment.  In any event, the Board notes that the schedular criteria on which the Veteran's current rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

Additionally, while the Veteran's service-connected psychiatric symptoms have been shown to warrant occasional hospitalization, at least two hospitalizations predated the period on appeal.  Furthermore, although the Veteran hospitalized for a few days in July 2008, it was not his psychiatric symptoms but the side effects of medication that necessitated the hospitalization, and the medication was subsequently stopped.  The Veteran also testified to a one-day hospitalization sometime in 2009.  However, the Board finds that two hospitalizations during a two year period do not constitute frequent hospitalizations.  Significantly, the Veteran's disability has not been shown to warrant frequent hospitalization throughout the relevant appeals period, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Withdrawal of a Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c)  (2011). 

In March 2011, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased rating for a psychiatric disability, as identified in the April 2010 statement of the case.

In April 2010, the RO issued a rating decision granting a higher 70 percent rating for a psychiatric disability, effective December 11, 2009.   Thereafter, in February 2011 and April 2011, the RO issued supplemental statements of the case continuing the 70 percent rating for a psychiatric disability.  

During a May 2012 Board videoconference hearing, the Veteran indicated that he was satisfied with the RO's grant of a 70 percent disability rating for his psychiatric disability and would not be pursuing an increased rating.  The Veteran also stated, however, that he believed he was entitled to a 70 percent rating for the period prior to December 11, 2009.  Therefore, the Board finds that the Veteran's statements made during the Board hearing indicating his intention to withdraw the appeal as to the issue of entitlement to an increased rating for a psychiatric disability, once transcribed as a part of the record of his Board hearing, satisfy the requirements for the withdrawal of the substantive appeal of the issue of entitlement to an increased rating for the period from December 11, 2009.  Tomlin v. Brown, 5 Vet. App. 355 (1993).   

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a psychiatric disability for the period from December 11, 2009, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review that issue. 

Accordingly, the issue of entitlement to an increased rating for a psychiatric disability for the period from December 11, 2009, is dismissed.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011). 


Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2007, August 2008, September 2008, October 2008, August 2009, December 2009, April 2010, and February 2011.

The Veteran has not alleged or demonstrated prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2011 supplemental statement of the case and the July 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  Moreover, the Veteran's disagreement arose from the initial evaluation and effective date assigned following the grant of service connection for a psychiatric disability.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the Veteran's service connection claim, and the Veteran was afforded a videoconference hearing before the Board.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to an effective date earlier than October 30, 2007, for a grant of service connection for a psychiatric disability is denied.

Entitlement to an increased rating greater of 70 percent, but not greater, for a psychiatric disability as of October 30, 2007, is granted.

Entitlement to an earlier effective date of October 30, 2007, for assignment of a 70 percent disability rating for a psychiatric disability is granted.

The appeal concerning the issue of entitlement to an increased rating greater than 70 percent for a psychiatric disability as of December 11, 2009, is dismissed. 


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's TDIU claim.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Board has granted the Veteran an initial 70 percent rating for his acquired psychiatric disability, effective the date of service connection.  Thus, he now meets the percentage criteria for a consideration for a TDIU rating for the period prior to December 11, 2009.  38 C.F.R. § 4.16(a) (2011).  Accordingly, the pertinent question becomes whether, during the relevant period, the Veteran was unable to secure or follow a substantially gainful occupation as a result of that service-connected disability.  The Board believes that a VA examination would be helpful in answering that question. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board recognizes that the Veteran has indicated that he was unable to maintain gainful employment during the period prior to December 11, 2009, due to psychiatric problems.  Specifically, during his December 2011 VA examination, the Veteran reported that he lost his job in November 2008 due to his psychiatric disability.  Moreover, the Board recognizes that a VA physician indicated in October 2007 that the Veteran temporarily could not work due to his mental health problems.  However, the VA physician indicated only a temporary inability to work, and provided no rationale for that statement.  Nor did the provider indicate when the temporary period expired.  Accordingly, the Board finds that the October 2007 statement is inadequate for rating purposes and may not serve as a stand-alone basis for granting the Veteran's TDIU claim.

Nevertheless, in light of the foregoing, the Board finds that a VA examination and opinion are necessary to determine the impact of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment for the period from October 30, 2007, to December 10, 2011.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to ascertain the impact of his service-connected acquired psychiatric disability on his unemployability.  The claims folder must be reviewed by the examiner, and the examination report must note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the March 2009 VA examiner's report, indicating that the Veteran's Major depressive disorder and related symptoms are productive of reduced reliability and productivity, but not total occupational impairment; the October 2007 VA physician's statement that the Veteran could not work temporarily due to mental health problems; and VA treatment records showing treatment for a psychiatric disability and an unstable work history.  The examiner should also consider the Veteran's own assertions that his acquired psychiatric disability impaired his ability to maintain employment.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability, without consideration of any nonservice-connected disabilities and irrespective of his age, rendered him unable to secure or follow a substantially gainful occupation during the period from October 30, 2007, to December 10, 2009. 

2.  Then, readjudicate the claim for TDIU from October 30, 2007, to December 10, 2009.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


